Citation Nr: 0832589	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-06 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to non-service connected death pension 
benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served with the U.S. Armed Forces, Far East 
(USAFFE) as a member of the Philippine Commonwealth Army from 
December 15, 1941 to April 14, 1942, and from May 10, 1942 to 
January 15, 1943.  He had recognized guerrilla service from 
January 5, 1945 to May 14, 1946.  He was a prisoner of war 
from April 10, 1942 to April 14, 1942.  The veteran died in 
October 1993. The appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, in which the claim for service 
connection for the cause of the veteran's death was denied.


FINDINGS OF FACT

1. The veteran died in October 1993 of chronic obstructive 
pulmonary disease (COPD), cardiac arrest, and status 
ashtmaticus.

2. There is no medical evidence etiologically linking the 
veteran's cause of death to his active service.

3. The veteran did not have a claim for VA benefits pending 
at the time of his death.

4. The veteran did not possess the requisite service to 
qualify for VA non-service connected death pension for his 
surviving spouse.

5. The appellant filed a claim for VA benefits in July 2005, 
more than one year following the veteran's death.

CONCLUSIONS OF LAW

1. A service-connected disability neither caused nor 
contributed to the cause of the veteran's death. 38 U.S.C.A. 
§§ 101(24), 1101, 1131, 1137, 1310, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).

2. Basic eligibility for VA nonservice connected death 
benefits is not established. 38 U.S.C.A. § 101(2), 107(a), 
1310, 1521, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.1, 3.40, 3.41, 3.203 (2007).

3. The criteria for entitlement to payment to the appellant 
of accrued benefits have not been met. 38 U.S.C.A. § 5121(a) 
(West 2002 & Supp. 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In September and October 2005 letters, and in letters dated 
in October 2006 and April 2008, the RO included an 
explanation of VA's duty to assist in obtaining records and 
providing a medical examination or opinion where necessary.  
The letters also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain 
private medical records and that the appellant submit any 
evidence that the conditions she feels caused the veteran's 
death existed from service to the present time; any treatment 
records pertaining to the claim; and any medical evidence of 
current disabilities.

The April 2006 statement of the case and May 2006 and 
February 2007 supplemental statements of the case  provided 
the appellant with the relevant regulations for her claim for 
service connection of the veteran's death, as well as for her 
claim for nonservice-connected death pension and accrued 
benefits, including those governing VA's notice and 
assistance duties, as well as an explanation of the reason 
for the denial of the claims.  The appellant submitted 
additional evidence and statements as late as May 2008, with 
waiver of review by the agency of original jurisdiction.  The 
appellant was not represented by a veteran's service 
organization.  Notwithstanding, the notification letters and 
information provided in the statement of the case and 
supplemental statement of the case were clear and complete.  
Thus, based on the record as a whole, a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate her claim 
for service connection for the cause of the veteran's death 
and, as such, that she had a meaningful opportunity to 
participate in the adjudication of her claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489

Concerning the claim for nonservice connected death pension 
benefits and accrued benefits, as will be explained fully, 
below, in the present case there is no legal basis upon which 
these benefits may be awarded.  Sabonis v. Brown, 6 Vet. App. 
426 (1994). The provisions of VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter. Manning 
v. Principi, 16 Vet. App. 534, 542-543 (2002).

VA has obtained service medical records in pursuit of the 
original service connection claim, assisted the appellant in 
obtaining evidence, and afforded the appellant the 
opportunity to testify before the Board, which she declined 
to do.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death. For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

According to the death certificate, the veteran died on 
October [redacted], 1993.  The cause of death was listed as COPD, 
cardiac arrest, status asthmaticus.  Private medical 
treatment records and medical statements of record both 
associated with previous claims for service connection and in 
the present claim for service connection for cause of the 
veteran's death show that the veteran was treated for 
pulmonary tuberculosis, COPD, emphysema, bronchitis, and 
bronchial asthma throughout his life.  

At the time of the veteran's death, he had no service-
connected disabilities. Rather, an April 1990 letter denial 
declined to reopen the previously denied claim for service 
connection for pulmonary tuberculosis.  This claim had been 
previously denied in July 1954, April 1956, and April 1985 
Board decisions, including as a presumptive condition for a 
prisoner of war.  The veteran did not appeal the April 1990 
denial.  

Notwithstanding, service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by military service and the veteran's service 
personnel records reflect that he was a prisoner of war from 
April 10 to 14, 1942, a period of four days.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  For a veteran who is a former 
prisoner of war, certain diseases may be presumptively 
service-connected if manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
active service, even where the disability was not shown 
during service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 
3.309. However, COPD, status asthmaticus, and pulmonary 
tuberculosis are not listed among these diseases.  Cardiac 
arrest is listed as a cause of death, but the medical 
evidence does not show that the veteran had a myocardial 
infarction as a complication of atherosclerotic heart 
disease.  The medical evidence does not show that he was 
diagnosed or treated for any of the other presumptive 
conditions. See 38 C.F.R. § 3.309(c).

The record shows the veteran was treated for what was 
described as blood spitting from May 1942 to January 1943, 
when he was not considered to be on active service in the 
armed forces of the U.S.  A report of physical examination 
conducted in the Philippine Army reflects that his lungs were 
then found to be within normal limits.  Thereafter, 
affidavits and statements proffered by various medical 
doctors document treatment for tuberculosis in 1942-3, a lung 
condition in 1946, and tuberculosis as early as 1947.  
However, the record is absent any clinical findings of lung 
abnormality until 1954.  

Medical records show that the veteran underwent treatment for 
respiratory conditions, including pulmonary tuberculosis, 
COPD, emphysema, asthma, and bronchial asthma prior to his 
death. However, the medical evidence of record does not offer 
any evidence or opinions demonstrating that COPD, asthma, or 
any other respiratory condition to include pulmonary 
tuberculosis, was present from the veteran's discharge from 
active service to his death, or that it is related to any 
incident of service.  

Moreover, as discussed above, the claim for service 
connection for pulmonary tuberculosis has been denied by 
Board decisions in 1954, 1956, and 1984.  Absent a showing of 
clear and unmistakable error, these decisions remain final.

There is no other medical evidence of record including 
treatment records, findings, or opinions, which establish 
that that the conditions causing the veteran's death, COPD, 
cardiac arrest, and status asthmaticus, are etiologically 
linked to his active service.

Absent medical evidence establishing that the conditions that 
caused the veteran's death are etiologically related to his 
active service, the evidence cannot support a grant of 
service connection for the cause of the veteran's death. 
Where as here, the determinative issue involves a question of 
medical causation or a medical diagnosis, competent medical 
evidence of nexus or relationship between the cause of death 
and a service-connected disability is required to support the 
claim. The appellant as a layperson is not competent to offer 
an opinion on medical causation or a medical diagnosis. To 
the extent that the appellant associates the cause of the 
veteran's death to his active service, her statements do not 
constitute the required medical evidence to support the 
claim. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death; the 
benefit-of-the-doubt standard of proof does not apply; and 
service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 5107(b).

III.  Nonservice Connected Death Pension Benefits

The appellant also seeks entitlement to nonservice connected 
death pension based on the service of her husband, who died 
in October 1993. The veteran has recognized service with the 
USAFFE as a member of the Philippine Army as noted above.  

Nonservice connected death pension is payable to the 
surviving spouse of a veteran of war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability. 38 U.S.C.A. § 1521, 1541.  Death pension may be 
paid to a surviving spouse who was married to the veteran: 
(1) one year or more prior to the veteran's death; or (2) for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage; or (3) prior to January 
1, 1957, if the veteran served (as in the present case) 
during World War II. 38 U.S.C.A. § 1541(f); 38 C.F.R. § 
3.54(a).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6. In 
addition, laws and regulations provide that certain 
individuals and groups are considered to have performed 
active military, naval, or air service for purposes of VA 
benefits. 38 C.F.R. § 3.7.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40. Service of persons 
enlisted under section 14 of Public Law No. 190, 79th 
Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits. All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period. This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190. 38 
C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for VA compensation benefits, but 
not for VA non- service-connected death pension benefits. 38 
C.F.R. § 3.40(b)-(d).

The service of the appellant's spouse does not legally 
qualify the appellant for entitlement to VA death pension 
benefits.  The VA is bound by the service department's 
certification as to the veteran's military service. See Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992). As noted above, 
the available service personnel records indicate that the 
veteran's service was as a member of the Philippine 
Commonwealth Army, and included status as a prisoner of war 
from April 10, 1942 to April 14, 1942.  Service in the USAFFE 
as a member of the Philippine Army is recognized from 
December 15, 1941 to April 14, 1942, and from May 10, 1942 to 
January 15, 1943.  He had recognized guerrilla service from 
January 5, 1945 to May 14, 1946.  However, such service is 
not deemed to be active military service for pension 
benefits. See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40. Therefore, 
the Board is precluded from finding that the appellant is 
eligible for the requested benefit based on the veteran's 
service. While the veteran's service, as described above, may 
be sufficient for certain VA purposes (such as compensation), 
it is not the type of service that can qualify a claimant for 
certain VA benefits, such as a nonservice-connected death 
pension.

In this case it is the law that is dispositive of the issue.  
Basic eligibility for VA non-service-connected death pension 
benefits is precluded based on the veteran's service.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law. See Mason v. Principi, 16 Vet. 
App. 129, 131-32 (2002); Sabonis, supra.  In addition, where 
the law, not the evidence, is dispositive, VCAA is not 
applicable. Mason, supra. However, as discussed above, if the 
VCAA were applicable, VA has effectively complied with all of 
its requirements.

The evidence shows that the veteran did not have the 
requisite type of service to establish entitlement to VA 
death pension benefits for his surviving spouse. Accordingly, 
the Board finds that entitlement to VA nonservice-connected 
death pension benefits is not warranted.

IV. Accrued Benefits

Under 38 U.S.C.A. § 5121(a), except as provided in sections 
3329 and 3330 of title 31, periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by the [VA] Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death 
(hereinafter in this section and section 5122 of this title 
referred to as "accrued benefits") and due and unpaid for a 
period not to exceed two years, shall, upon the death of such 
individual, be paid to certain listed individuals, such as 
the veteran's spouse, in this case. Applications for accrued 
benefits must be filed within one year after the date of 
death.  If a claimant's application is incomplete at the time 
it is originally submitted, the Secretary shall notify the 
claimant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year form the date of such notification, no accrued benefits 
may be paid. See 38 U.S.C.A. § 5121.

At the time of the veteran's death in October 1993, service 
connection was not established for any disability.  And, 
while the veteran had filed a claim for VA benefits, his 
claim had been denied by a letter denial in April 1990 and 
the veteran had not appealed the denial.  In July 2005, 
nearly 12 years after the veteran's death, the appellant 
filed a claim with VA seeking accrued benefits.  The claims 
file is absent any evidence that the decedent had a claim 
pending for any VA benefit at the time of his death, and, 
since the appellant did not file her application for accrued 
benefits within one year after the date of his death, she is 
not legally entitled to this benefit.

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law. See Mason, and Sabonis, 
supra.










ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to VA nonservice-connected death pension benefits 
is denied.

Entitlement to accrued benefits is denied.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


